DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 11/07/2019. Claims 1-19 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Fig. 3 is described as “according to the state of the art” in the instant specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a device” in claim 1. The phrase “device” being the generic placeholder; “for mechanically breaking up pieces of ice formed on the rotor blade” being the function; and “mechanically breaking up pieces of ice” and “mounted to or provided on at least one rotor blade” not being sufficient structural language. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 12, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance:
claim 1 recites the broad recitation “A rotor”, and the claim also recites “in particular for aircraft and wind turbines” which is the narrower statement of the range/limitation. 
claim 12 recites the broad recitation “a height of from 0.5 cm to 5 cm”, and the claim also recites “preferably from 1 cm to 3 cm” which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 2-19 are also rejected under 35 USC § 112(b) due to their respective dependencies upon at least claim 1.

Claim 4 recites the limitation " the region of the free end" in line 2 of said claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 9, the term “aerofoil-like” in claim 9 is a relative term which renders the claim indefinite. The term “aerofoil-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 10 recites the limitation "the profile surface".  There is insufficient antecedent basis for this limitation in the claim.

Claims 5-6 and 13 recites the limitation "the length" of the rotor blade.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the leading edge".  There is insufficient antecedent basis for this limitation in the claim.

Claims 11 and 12 recites the limitation "the adjoining substantially flat surface".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9, 13, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0280614, herein referenced as Quell.
Regarding Claim 1, Quell recites a rotor (“Wind-driven power-plants comprise a rotor fitted with one or more rotor blades” para. 4), in particular for aircraft and wind turbines (see para. 4), comprising a driven rotatably mounted rotor head (portion of “rotor” which connects with wind turbine rotor blades as described in para. 4; i.e. the rotor hub) and rotor blades (“Wind-driven power-plants comprise a rotor fitted with one or more rotor blades” para. 4) which project therefrom and which are of profiled cross-section (see cross-section in fig. 2a-b), wherein a device (see planar elements 17 and 18 in fig. 1) for mechanically breaking up pieces of ice formed on the rotor blade (since the planar elements 17 and 18 in fig. 1 matches the required structure, i.e. a projection, described by Applicant to accomplish the task of “mechanically breaking up pieces of ice formed on the rotor blade”, the prior art meets this intended use limitation) is mounted to or provided on at least one rotor blade (10 fig. 1).

Regarding Claim 3, Quell recites the rotor according to claim 1, wherein the mechanical breaking-up device (planar element 18 fig. 1) has at least one impact surface (see surface of planar element 27 shown in view of fig. 2) for breaking up pieces of ice (the planar element 27 fig. 2 is shown to have the structure, i.e. a projection from the surface of the blade, which enables this claimed function which are detached from the rotor blade (10 fig. 1) radially further inwardly and are moved outwardly along the rotor blade that is provided at at least one projection protruding from the rotor blade (see planar element 18 and 27 which are protruding from the blade 10 in figs. 1 and 2).

Regarding Claim 9, Quell recites the rotor according to claim 1, wherein the rotor blades have aerofoil-like profile surfaces (see surface of aerofoil profile for blade 10 in fig. 2a) and the mechanical breaking-up device (27 fig. 2a) is mounted to or provided on the rotor blade at least in the region of said profile surfaces (planar element 27 is shown to be mounted).

Regarding Claim 13, Quell recites the rotor according to claim 3, but fails to explicitly anticipate wherein the projection (see planar element 18 fig. 1) is of a radial width (see radial width, i.e. radial thickness, of planar element 18 in fig. 1) which is between a hundredth and a tenth of the length of the rotor blade (the radial width/thickness of planar element 18 is shown to be comfortably within the range of a hundredth to a tenth of the spanwise length of the blade 10 in fig. 1).

Regarding Claim 17, Quell recites the rotor according to claim 1, wherein it is a rotor of a wind turbine (“Wind-driven power-plants comprise a rotor fitted with one or more rotor blades” para. 4).

Regarding Claim 19, Quell recites a wind turbine (“Wind-driven power-plants comprise a rotor fitted with one or more rotor blades” para. 4) having the rotor according to claim 1 (see rejection of claim 1 above).

Claim(s) 1, 4-6, 8, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4077741, herein referenced as Lowson.
Regarding Claim 1, Lowson recites a rotor (rotor which rotates about rotation axis shown in fig. 4), in particular for aircraft (“helicopter rotor blades” see title) and wind turbines, comprising a driven rotatably mounted rotor head (“blade is completed by an inboard root end (as shown in FIG. 4) arranged for attachment to a rotor head” col. 4 lines 25-27) and rotor blades (10 fig. 2 “rotation of the rotor blades of a helicopter” col. 1 lines 10-11) which project therefrom and which are of profiled cross-section (cross-section of central portion 11 fig. 2), wherein a device (see forwardly extending part of tip 15 fig. 2) for mechanically breaking up pieces of ice formed on the rotor blade (see leading edge 18 and linear portion 17 of tip 15 which forms an extension for the leading edge 12 in fig. 2; this extension forms the structure which Applicant discloses as enabling the mechanically breaking up of ice which formed on the rotor blade thus anticipating this intended use limitation) is mounted to or provided on at least one rotor blade (forward extension of tip 15, see linear portion 17 and leading edge 18 of tip 15, in fig. 2).

Regarding Claim 4, Lowson recites the rotor according to claim 1, wherein the mechanical breaking-up device (see tip 15 fig. 2) is mounted to or provided on the rotor blade in the region of the free end (tip 15 is shown to be at the free end of the blade 10 in fig. 4), that is remote from the rotor head (see root end of blade 10 in fig. 4 which is connected to rotor head), of the rotor blade (10 fig. 4).

Regarding Claim 5, Lowson recites the rotor according to claim 4, wherein the mechanical breaking-up device—in relation to the length (L) of the rotor blade (overall blade radius from axis of rotation “R” in fig. 2) is mounted to or provided on the rotor blade in the outermost quarter (L/4), of the length (L) of the rotor blade (“wherein the forwardly extending part is along a chord located approximately 87 per cent of an overall blade radius from the axis of rotation.” See claim 4).

Regarding Claim 6, Lowson recites the rotor according to claim 4, wherein the mechanical breaking-up device—in relation to the length (L) of the rotor blade is mounted to or provided on the rotor blade in the outermost eighth (L/8) of the length (L) of the rotor blade (“wherein the forwardly extending part is along a chord located approximately 87 per cent of an overall blade radius from the axis of rotation.” See claim 4; the tip 15 extends from 87% R to the outer most extent, meaning that the forwardly extending part is located in the outermost eighth of the length of the blade 10 as shown in fig. 2).

Regarding Claim 8, Lowson recites the rotor according to claim 1, wherein the rotor blades each have a rounded leading edge (see leading edge 12 in fig. 2; shown to be rounded at cross-section cut in fig. 2) which projects substantially radially from the rotor head (leading edge 12 shown to extend from a root end that is attached to the rotor head in fig. 4) and which is at the front in the direction of movement and the mechanical breaking-up device is mounted to or provided on the rotor blade at least in the region of said leading edge (forwardly extending part of tip 15 is shown to be at the region of the leading edge 12 in fig. 2).
	
Regarding Claim 16, Lowson recites the rotor according to claim 1, wherein it is a main support rotor or tail rotor of a helicopter (“a helicopter rotor” col. 1 lines 32; the helicopter rotor referencing the main rotor of the helicopter.).

Regarding Claim 18, Lowson recites an aircraft (“helicopter” col. 4 line 30) having the rotor according to claim 1 (see rejection of claim 1 above).

Claim(s) 1, 3, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4222710, herein referenced as Katagiri.
Regarding Claim 1, Katagiri recites a rotor (see rotor RS in fig. 9), in particular for aircraft and wind turbines, comprising a driven rotatably mounted rotor head (see rotor head of RS in fig. 9) and rotor blades (see blades in fig. 9) which project therefrom and which are of profiled cross-section (see profiled cross section of blade B in fig. 22C), wherein a device (see secondary blade S in fig. 22C) for mechanically breaking up pieces of ice formed on the rotor blade (since auxiliary blade S is shown in fig. 22B and fig. 22C to comprise the structure that Applicant describes as accomplishing the task of mechanically breaking up pieces of ice formed on the rotor blade, i.e. an extension/protrusion from the surface of the blade, the prior art anticipates this limitation) is mounted to or provided on at least one rotor blade (auxiliary blade S shown to be on blade B in fig. 22C).

Regarding Claim 3, Katagiri recites the rotor according to claim 1, wherein the mechanical breaking-up device (auxiliary blade S fig. 22C) has at least one impact surface (see surface of auxiliary blade S in fig. 22C) for breaking up pieces of ice which are detached from the rotor blade radially further inwardly and are moved outwardly along the rotor blade (B fig. 22C) that is provided at at least one projection protruding from the rotor blade (auxiliary blade S shown to protrude from surface of blade B in fig. 22C).

Regarding Claim 11, Katagiri recites the rotor according to claim 3, wherein the projection projects at a height (see height H of auxiliary blade S in fig. 22C; “Height (width) of auxiliary blade H = 10 mm” col. 15 line 10) of from a twentieth to a fifth of the width of the rotor blade (chord W of blade B fig. 22C; “Chord length of fan blade … W = 70 mm (max.))” col. 15 lines 1-5) in the region of the projection (see auxiliary blade S extending from substantially flat side surface of blade B in fig. 22C) from the adjoining substantially flat surface of the rotor blade (B fig. 22C).
(as cited above, the height of auxiliary blade S is H=10mm and the chord/width of the blade B is W=70mm; this would mean that the height of the auxiliary blade S is a seventh of the width of the blade B, i.e. between 1/5 and 1/20)

Regarding Claim 12, Katagiri recites the rotor according to claim 3, wherein the projection (see auxiliary blade S projecting from substantially flat side surface of blade B fig. 22C) projects at a height of from 0.5 cm to 5 cm, preferably from 1 cm to 3 cm, (“Height (width) of auxiliary blade H = 10 mm” col. 15 line 10; 10mm equivalent to 1 cm) from the adjoining substantially flat surface of the rotor blade (B fig. 22C).

Claim(s) 1-2, 4, 7, 10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3171495, herein referenced as Puckett.
Regarding Claim 1, Puckett recites a rotor, in particular for aircraft (“propeller for aircraft” col. 1 lines 8-9) and wind turbines, comprising a driven rotatably mounted rotor head (hub 12 fig. 1) and rotor blades (comprised of an arm 14 and blade 16) which project therefrom and which are of profiled cross-section (see profiled cross-section of blade 16 in fig. 3), wherein a device (see working member 20 fig. 2) for mechanically breaking up pieces of ice formed on the rotor blade (since the working member 20 matches the required structure described by Applicant to accomplish the task of “mechanically breaking up pieces of ice formed on the rotor blade”, i.e. a projection from the surface of the blade, the prior art meets this intended use limitation) is mounted to or provided on at least one rotor blade (16 fig. 3).

Regarding Claim 2, Puckett recites the rotor according to claim 1, wherein a device (working element 20 fig. 1) for mechanically breaking up pieces of ice is provided on all rotor blades (working element 20 is shown to be on all blades 16 in fig. 1).

Regarding Claim 4, Puckett recites the rotor according to claim 1, wherein the mechanical breaking-up device (working element 20 fig. 1) is mounted to or provided on the rotor blade (blade 16 fig. 1) in the region of the free end (shown in fig. 1), that is remote from the rotor head (hub 12 fig. 1), of the rotor blade (16 fig. 1).

Regarding Claim 7, Puckett recites the rotor according to claim 4, wherein the mechanical breaking-up device is mounted to or provided on the rotor blade at the free end (working element 20 is shown to be at the free end of the blade 16 in fig. 1) thereof and projects beyond the leading edge (22 fig. 1) of the rotor blade (16 fig. 1; “said working member extends beyond said leading edge of its associated blade” claim 3).

Regarding Claim 10, Puckett recites the rotor according to claim 7, wherein the mechanical breaking-up device extends from the leading edge to the profile surface (working element 20 is shown to extend from the leading edge 22 to the profile surface of the blade 16 in fig. 3).

Regarding Claim 15, Puckett recites the rotor according to claim 1, wherein it is a propeller of an aircraft (“propeller for aircraft” col. 1 lines 8-9).

Claim(s) 1, 3 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO-0015961-A1, herein referenced as Grabau.
Regarding Claim 1, Grabau recites a rotor, in particular for aircraft and wind turbines, comprising a driven rotatably mounted rotor head (“development and testing of Nordex Generators for small or horizontal axis wind turbines” pg. 1 lines 20-24; this disclosure means that the wind turbine blades are known to be part of a wind turbine rotor with a horizontal axis) and rotor blades (see blade in fig. 1; it is known that wind turbine have multiple blades) which project therefrom and which are of profiled cross-section (see profiled cross section of blade in fig. 2), wherein a device (see vortex generators 3 fig. 1) for mechanically breaking up pieces of ice formed on the rotor blade (since vortex generators 3 in fig. 1 comprise the structure that Applicant describes as accomplishing the task of mechanically breaking up pieces of ice formed on the rotor blade, i.e. an extension/protrusion from the surface of the blade, the prior art anticipates this limitation) is mounted to or provided on at least one rotor blades (se fig. 1).

Regarding Claim 3, Grabau recites the rotor according to claim 1, wherein the mechanical breaking-up device (vortex generator 3 fig. 1) has at least one impact surface (see surface of 3 in fig. 2) for breaking up pieces of ice which are detached from the rotor blade radially further inwardly and are moved outwardly along the rotor blade that is provided at at least one projection (vortex generators 3 are shown to protrude from rotor blade in fig. 2; the structure of the vortex generators would provide a surface which ice that detaches more radially inward could strike against to break up) protruding from the rotor blade (shown in fig. 2).

Regarding Claim 14, Grabau recites the rotor according to claim 3, wherein the projection (vortex generator 3 fig. 2) is of a radial width (see width b in fig. 3b) of from 0.5 cm to 5 cm (“width b of each vortex generator measured at the rear face 8f is 15mm” pg. 7 lines 17-18; 15 mm being equivalent to 1.5 cm).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0383262 - discloses an aerodynamic sleeve for a wind turbine blade, the aerodynamic sleeve having two ridge-like projection which extend from the blade surface and wrap around the entire circumference of the blade.
US 4329115 – discloses a wind turbine assembly where the blades each have a winglet device for directionally stabilizing the wind turbine blades.
US 4093402 – discloses a propeller having a plurality of primary blades, the blades having auxiliary blades disposed on either at the free end of the main blades or at a mid-span section of the main blades. 
US 5992793 – discloses an aerofoil for a helicopter rotor system, the aerofoil having a tip plate which takes the form of a projection form the surface of the blade.
US 10871150 - discloses a wind turbine assembly wherein the blades of the assembly each have a blade tip lightning receptor which has an expanded profile relative to the blade.
 US 10415542 – discloses a wind turbine blade having a winglet with a flat, streamlined profile which projects outwardly relative to the blade cross-section.
US 8753081 – a rotor having a blade with an air fence disposed at a middle section and a winglet having an enlarged shape.
US 10041470 – discloses a wind turbine blade having a plurality of shaped stall fences or flow diverters which take the form of projections from the wind turbine blade surface. 
US 10167845 – discloses a wind turbine assembly wherein the blades of the assembly each have a plurality of flow deflectors which project from the surface of the blade.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                         
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745